 

NETGEAR, INC.

2016 EQUITY INCENTIVE PLAN

(As Amended and Restated May 28, 2020)

1.Purposes of the Plan.  The purposes of this Plan are:

 

•

to attract and retain the best available personnel for positions of substantial
responsibility,

 

•

to provide additional incentive to Employees, Directors and Consultants, and

 

•

to promote the success of the Company’s business.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units, Performance Shares, and other stock or cash awards as the
Administrator may determine.

2.Definitions.  As used herein, the following definitions will apply:

(a)“Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.

(b)“Affiliate” means any entity that, directly or indirectly, controls, is
controlled by, or is under common control with, the Company.

(c)“Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

(d)“Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units, Performance Shares, or other stock or cash awards as the
Administrator may determine.

(e)“Award Agreement” means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Plan.  The Award
Agreement is subject to the terms and conditions of the Plan.

(f)“Board” means the Board of Directors of the Company.

(g)“Change in Control” means the occurrence of any of the following events:

 

--------------------------------------------------------------------------------

(i)A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change in Control; or

(ii)A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or
election.  For purposes of this clause (ii), if any Person is considered to be
in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Change in Control; or

(iii)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or
(4) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in this
subsection (iii)(B)(3).  For purposes of this subsection (iii), gross fair
market value means the value of the assets of the Company, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets.

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same

-2-

--------------------------------------------------------------------------------

proportions by the persons who held the Company’s securities immediately before
such transaction.

(h)“Code” means the Internal Revenue Code of 1986, as amended.  Reference to a
specific section of the Code or regulation thereunder will include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

(i)“Committee” means a committee of Directors or of other individuals satisfying
Applicable Laws appointed by the Board, or a duly authorized committee of the
Board, in accordance with Section 4 hereof.

(j)“Common Stock” means the common stock of the Company.

(k)“Company” means NETGEAR, Inc., a Delaware corporation, or any successor
thereto.

(l)“Consultant” means any natural person, including an advisor, engaged by the
Company or a Parent, Subsidiary or Affiliate to render bona fide services to
such entity, provided the services (i) are not in connection with the offer or
sale of securities in a capital-raising transaction, and (ii) do not directly
promote or maintain a market for the Company’s securities in each case, within
the meaning of Form S-8 promulgated under the Securities Act, and provided,
further, that a Consultant will include only those persons to whom the issuance
of Shares may be registered under Form S-8 promulgated under the Securities Act.

(m)“Determination Date” means the latest possible date that will not jeopardize
the qualification of an Award granted under the Plan as “performance-based
compensation” under Section 162(m) of the Code.

(n)“Director” means a member of the Board.

(o)“Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.  

(p)“Dividend Equivalent” means a credit, payable in cash or Shares, made at the
discretion of the Administrator or as otherwise provided by the Plan, to the
account of a Participant in an amount equal to the cash dividends paid on one
Share for each Share represented by an Award held by such Participant. Dividend
Equivalents will be subject to the same vesting restrictions as the related
Shares subject to the underlying Award.

(q)“Employee” means any person, including Officers and Directors, employed by
the Company or any Parent, Subsidiary or Affiliate of the Company.  Neither
service as a Director nor payment of a director’s fee by the Company will be
sufficient to constitute “employment” by the Company.

-3-

--------------------------------------------------------------------------------

(r)“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(s)“Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for awards of the same type (which may have
higher or lower exercise prices and different terms), awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the exercise price of an outstanding Award is
increased or reduced.  

(t)“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the New York Stock Exchange, the
NASDAQ Global Select Market, the NASDAQ Global Market or the NASDAQ Capital
Market of The NASDAQ Stock Market, its Fair Market Value will be the closing
sales price for such stock (or the closing bid, if no sales were reported) as
quoted on such exchange or system on the day of determination, as reported in
The Wall Street Journal or such other source as the Administrator deems
reliable;

(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share will be
the mean between the high bid and low asked prices for the Common Stock on the
date of determination (or, if no bids and asks were reported on that date, as
applicable, on the last trading date such bids and asks were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or

(iii)In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.

(u)“Fiscal Year” means the fiscal year of the Company.

(v)“Full Value Award” means any Award which results in the issuance of Shares
other than Options, Stock Appreciation Rights or other Awards which are based
solely on an increase in value of the Shares following the date of grant.

(w)“Incentive Stock Option” means an Option that by its terms qualifies and is
intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code.

(x)“Inside Director” means a Director who is an Employee.

(y)“Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

(z)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(aa)“Option” means a stock option granted pursuant to the Plan.

-4-

--------------------------------------------------------------------------------

(bb)“Outside Director” means a Director who is not an Employee.

(cc)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(dd)“Participant” means the holder of an outstanding Award.

(ee)“Performance Goals” will have the meaning set forth in Section 12 of the
Plan.

(ff)“Performance Period” means any Fiscal Year of the Company or such other
period as determined by the Administrator in its sole discretion.

(gg)“Performance Share” means an Award denominated in Shares which may be earned
in whole or in part upon attainment of Performance Goals or other vesting
criteria as the Administrator may determine pursuant to Section 11.

(hh)“Performance Unit” means an Award which may be earned in whole or in part
upon attainment of Performance Goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing  pursuant to Section 11.

(ii)“Period of Restriction” means the period during which the transfer of Shares
of Restricted Stock are subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture.  Such restrictions may be based on
the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.

(jj)“Plan” means this 2016 Equity Incentive Plan.

(kk)“Restricted Stock” means Shares issued pursuant to a Restricted Stock award
under Section 8 of the Plan, or issued pursuant to the early exercise of an
Option.

(ll)“Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section
9.  Each Restricted Stock Unit represents an unfunded and unsecured obligation
of the Company.

(mm) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

(nn)“Section 16(b)”  means Section 16(b) of the Exchange Act.

(oo)“Service Provider” means an Employee, Director or Consultant.

(pp)“Share” means a share of the Common Stock, as adjusted in accordance with
Section 16 of the Plan.

(qq)“Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, that pursuant to Section 10 is designated as a Stock
Appreciation Right.

-5-

--------------------------------------------------------------------------------

(rr)“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3.Stock Subject to the Plan.  

(a)Stock Subject to the Plan.  Subject to the provisions of Section 16 of the
Plan, the maximum aggregate number of Shares that may be issued under the Plan
is 9,071,112 Shares, plus (i) any Shares that were available for grant under the
Company’s 2006 Long-Term Incentive Plan (“2006 LTIP”) as of immediately prior to
the 2006 LTIP’s expiration by its terms, plus (ii) any Shares subject to stock
options, restricted stock units, performance shares or similar awards granted
under the 2006 LTIP that, on or after the date this Plan becomes effective,
expire or otherwise terminate without having been exercised in full and Shares
issued pursuant to awards granted under the 2006 LTIP that are forfeited to or
repurchased by the Company, where the maximum number of Shares to be added to
the Plan as a result of clause (i) equals 1,178,227 Shares and as a result of
clause (ii) equals 6,564,359 Shares.  For purposes of the previous sentence, the
Shares subject to restricted stock units, performance shares or other awards
without an exercise price that are added to the Plan as a result of clause (ii)
will be one and fifty-eight hundredths (1.58) times the number of Shares that
were forfeited or expired under the 2006 LTIP.  The Shares may be authorized,
but unissued, or reacquired Common Stock.

(b)Full Value Awards.  Any Shares subject to Full Value Awards granted before
May 28, 2020 (each a “Historical Full Value Award”), were counted against the
numerical limits of this Section 3 as one and fifty-eight hundredths (1.58)
Shares for every one (1) Share subject thereto.  Further, if Shares subject to
any such Historical Full Value Award are forfeited or repurchased by the Company
and would otherwise return to the Plan pursuant to Section 3(c), one and
fifty-eight hundredths (1.58) times the number of Shares so forfeited or
repurchased will return to the Plan and will again become available for
issuance.  For any Full Value Award granted on or after May 28, 2020, (i) each
Share subject to such Full Value Award will be counted against the numerical
limits of this Section 3 as one (1) Share for every one (1) Share subject
thereto, and (ii) for each Share subject to such Full Value Award that is
forfeited or repurchased by the Company, one (1) Share will return to the Plan
and will again become available for issuance pursuant to Section 3(c).

(c)Lapsed Awards.  If an Award expires or becomes unexercisable without having
been exercised in full, is surrendered pursuant to an Exchange Program, or, with
respect to Restricted Stock, Restricted Stock Units, Performance Units or
Performance Shares, is forfeited to, or repurchased by, the Company due to
failure to vest, then the unpurchased Shares (or for Awards other than Options
or Stock Appreciation Rights the forfeited or repurchased Shares), which were
subject thereto will become available for future grant or sale under the Plan
(unless the Plan has terminated).  With respect to Stock Appreciation Rights,
the gross Shares issued (i.e., Shares actually issued pursuant to a Stock
Appreciation Right, as well as the Shares that represent payment of the exercise
price) pursuant to a Stock Appreciation Right will cease to be available under
the Plan.  Shares that actually have been issued under the Plan under any Award
will not be returned to the Plan and will not become available for future
distribution under the Plan; provided, however, that if Shares issued pursuant
to Awards of Restricted Stock, Restricted Stock Units, Performance Shares or
Performance Units are repurchased by the Company or are forfeited to the
Company, such Shares will become available for future grant under the
Plan.  Shares used to pay

-6-

--------------------------------------------------------------------------------

the exercise price of an Award or to satisfy the tax withholding obligations
related to an Award will not become available for future grant or sale under the
Plan.  To the extent an Award under the Plan is paid out in cash rather than
Shares, such cash payment will not result in reducing the number of Shares
available for issuance under the Plan.  Notwithstanding the foregoing and,
subject to adjustment as provided in Section 16, the maximum number of Shares
that may be issued upon the exercise of Incentive Stock Options will equal the
aggregate Share number stated in Section 3(a), plus, to the extent allowable
under Section 422 of the Code, any Shares that become available for issuance
under the Plan pursuant to Section 3(c).  

(d)Share Reserve.  The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.

4.Administration of the Plan.

(a)Procedure.

(i)Multiple Administrative Bodies.  Different Committees with respect to
different groups of Service Providers may administer the Plan.

(ii)Section 162(m).  To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two (2) or more “outside directors” within the
meaning of Section 162(m) of the Code.

(iii)Rule 16b-3.  To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.

(iv)Other Administration.  Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.  

(b)Powers of the Administrator.  Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:

(i)to determine the Fair Market Value;

(ii)to select the Service Providers to whom Awards may be granted hereunder;

(iii)to determine the number of Shares to be covered by each Award granted
hereunder;

(iv)to approve forms of Award Agreements for use under the Plan;

-7-

--------------------------------------------------------------------------------

(v)to determine the terms and conditions, not inconsistent with the terms of the
Plan (including, without limitation, the limitations set forth in Section 6), of
any Award granted hereunder.  Such terms and conditions include, but are not
limited to, the exercise price, the time or times when Awards may be exercised
(which may be based on performance criteria), any vesting acceleration or waiver
of forfeiture restrictions, and any restriction or limitation regarding any
Award or the Shares relating thereto, based in each case on such factors as the
Administrator will determine;

(vi)to determine whether Awards (other than Options or Stock Appreciation
Rights) will be adjusted for Dividend Equivalents;

(vii)to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;

(viii)to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws or for qualifying for favorable
tax treatment under applicable foreign laws;

(ix)to modify or amend each Award (subject to Sections 6 and 20 of the Plan),
including but not limited to the discretionary authority to extend the
post-termination exercisability period of Awards and to extend the maximum term
of an Option (subject to Section 7(b) of the Plan);

(x)to allow Participants to satisfy tax withholding obligations in such manner
as prescribed in Section 17 of the Plan;

(xi)to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

(xii)to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that otherwise would be due to such Participant under an
Award; and

(xiii)to make all other determinations deemed necessary or advisable for
administering the Plan.

(c)Effect of Administrator’s Decision.  The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.

5.Eligibility.  Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
and such other cash or stock awards as the Administrator determines may be
granted to Service Providers.  Incentive Stock Options may be granted only to
Employees.

6.Restrictions and Limitations.  

(a)Prohibition on Exchange Program.  The Administrator may not implement an
Exchange Program.

-8-

--------------------------------------------------------------------------------

(b)Incentive Stock Options.  

(i)$100,000 Limitation.  Notwithstanding an Option’s designation in the Award
Agreement, to the extent that the aggregate Fair Market Value of the Shares with
respect to which Incentive Stock Options are exercisable for the first time by
the Participant during any calendar year (under all plans of the Company and any
Parent or Subsidiary) exceeds one hundred thousand dollars ($100,000), such
Options will be treated as Nonstatutory Stock Options.  For purposes of this
Section 6(b), Incentive Stock Options will be taken into account in the order in
which they were granted.  The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted.

(ii)Maximum Option Term.  In the case of an Incentive Stock Option, the term of
an Option will be ten (10) years from the date of grant or such shorter term as
may be provided by the Administrator and set forth in the Award
Agreement.  Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.

(iii)Option Exercise Price.  In the case of an Incentive Stock Option granted to
an Employee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the per Share exercise price
will be no less than one hundred ten percent (110%) of the Fair Market Value per
Share on the date of grant.  An Incentive Stock Option granted to any Employee
other than an Employee described in immediately preceding sentence, the per
Share exercise price will be no less than one hundred percent (100%) of the Fair
Market Value per Share on the date of grant.  Notwithstanding the foregoing
provisions of this subsection (iii), Incentive Stock Options may be granted with
a per Share exercise price of less than one hundred percent (100%) of the Fair
Market Value per Share on the date of grant pursuant to a transaction described
in, and in a manner consistent with, Section 424(a) of the Code.

(c)Vesting Limitations.  

(i)One-Year Minimum Vesting.  Awards granted under the Plan shall vest no
earlier than the one (1) year anniversary of the Award’s date of grant, except
that (i) the Administrator, in its sole discretion, may provide an Award may
accelerate vesting by reason of the Participant’s death or Disability, or upon a
major capital change of the Company (including without limitation upon the
occurrence of a Change in Control, merger of the Company with or into another
corporation or entity, or similar transaction), (ii) Awards that result in the
issuance of an aggregate of up to 5% of the Shares reserved for issuance under
Section 3(a) may be granted to Service Providers, or outstanding Awards
modified, without regard to such minimum vesting, exercisability and
distribution provisions, and (iii) annual Awards granted to Outside Directors
may provide for scheduled vesting to occur on the earlier of the one year
anniversary of the date of grant or the next annual meeting of shareholders (but
not less than 50 weeks from the date of grant).

-9-

--------------------------------------------------------------------------------

(ii)Three-Year Service-Based Vesting.  Except for accelerated vesting provided
under Sections 7(d)(ii), 8(c), 9(c), 10(e) and 16 and annual grants to Outside
Directors, the period over which any Award subject to solely time-based vesting
may fully vest will be no less than three (3) years.

(d)Section 162(m) Annual Limitations.  The Administrator will have complete
discretion to determine the number of Shares subject to Awards granted to any
Participant, provided that, subject to the provisions of Section 16, during any
Fiscal Year: (i) the number of Shares covered by Options granted to any one
Service Provider will not exceed 841,799 Shares; (ii) the number of Shares
covered by Stock Appreciation Rights granted to any one Service Provider will
not exceed 841,799 Shares; (iii) the number of Shares of Restricted Stock
granted to any one Service Provider will not exceed 420,900 Shares; (iv) the
number of Restricted Stock Units granted to any one Service Provider will not
exceed 420,900; (v) the number of Performance Shares granted to any one Service
Provider will not exceed 420,900, and (vi) no Service Provider will receive
Performance Units having an initial value greater than $5.0 million.

(e)Outside Director Limitations.

(i)Cash-settled Awards.  No Outside Director may be granted, in any Fiscal Year,
cash‑settled Awards with a grant date fair value (determined in accordance with
U.S. generally accepted accounting principles) of greater than $500,000,
increased to $1,000,000 in the Fiscal Year of his or her initial service as an
Outside Director.

(ii)Stock-settled Awards.  Subject to the provisions of Section 16 of the Plan,
no Outside Director may be granted, in any Fiscal Year, stock-settled Awards
with a grant date fair value (determined in accordance with U.S. generally
accepted accounting principles) of greater than $500,000, increased to
$1,000,000 in the Fiscal Year of his or her initial service as an Outside
Director.

Any Awards granted to an individual while he or she was an Employee, or while he
or she was a Consultant but not an Outside Director, will not count for purposes
of the limitations under this Section 6(e).

7.Stock Options.

(a)Designation.

(i)Each Option will be designated in the Award Agreement as either an Incentive
Stock Option or a Nonstatutory Stock Option, subject to Section 6(b).  

(ii)The Administrator will have complete discretion to determine the number of
Shares subject to an Option granted to any Participant, subject to Section 6.

(b)Term of Option.  The term of each Option will be stated in the Award
Agreement.  In the case of an Incentive Stock Option, the term will be ten
(10) years from the date of grant or such shorter term as may be provided in the
Award Agreement.  

-10-

--------------------------------------------------------------------------------

(c)Option Exercise Price and Consideration.

(i)Exercise Price.  The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator, but
will be no less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant.  Notwithstanding the foregoing, Options may be
granted with a per Share exercise price of less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant pursuant to a
transaction described in, and in a manner consistent with, Section 424(a) of the
Code.

(ii)Waiting Period and Exercise Dates.  At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised, subject to Section 6.  

(iii)Form of Consideration.  The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of
payment.  In the case of an Incentive Stock Option, the Administrator will
determine the acceptable form of consideration at the time of grant.  Such
consideration may consist entirely of: (1) cash; (2) check; (3) promissory note,
to the extent permitted by Applicable Laws, (4) other Shares, provided that such
Shares have a fair market value on the date of surrender equal to the aggregate
exercise price of the Shares as to which such Option will be exercised and
provided that accepting such Shares will not result in any adverse accounting
consequences to the Company, as the Administrator determines in its sole
discretion; (5) consideration received by the Company under a broker-assisted
(or other) cashless exercise program (whether through a broker or
otherwise) implemented by the Company in connection with the Plan; (6) by net
exercise; (7) such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws; or (8) any combination of the
foregoing methods of payment.

(d)Exercise of Option.

(i)Procedure for Exercise; Rights as a Stockholder.  Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement.  An Option may not be exercised for a fraction of a
Share.

An Option will be deemed exercised when the Company receives: (i) a notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes).  Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan.  Shares issued upon exercise of an Option will be issued in the name
of the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse.  Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option.  The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised.  No
adjustment will be made for a

-11-

--------------------------------------------------------------------------------

dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 16 of the Plan.

Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.

(ii)Accelerated Vesting on Termination of Relationship as a Service
Provider.  Notwithstanding anything herein to the contrary, if a Participant
ceases to be a Service Provider as a result of the Participant’s Disability or
death, all unvested Options subject to time-based vesting will become fully
vested.

(iii)Termination of Relationship as a Service Provider other than Death or
Disability.  If a Participant ceases to be a Service Provider, other than upon
the Participant’s termination as the result of the Participant’s death or
Disability, the Participant may exercise his or her Option within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Award Agreement).  In the absence of
a specified time in the Award Agreement, the Option will remain exercisable for
three (3) months following the Participant’s termination, but in no event later
than the expiration of the term of such Option as set forth in the Award
Agreement.  If Participant dies during such post-employment period, the Option
may be exercised following the Participant’s death for one (1) year after
Participant’s death, but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement.  Unless otherwise provided by
the Administrator, if on the date of termination the Participant is not vested
as to his or her entire Option, the Shares covered by the unvested portion of
the Option will revert to the Plan.  If after termination the Participant does
not exercise his or her Option within the time specified by the Administrator,
the Option will terminate, and the Shares covered by such Option will revert to
the Plan.

(iv)Disability of Participant.  If a Participant ceases to be a Service Provider
as a result of the Participant’s Disability, the Participant may exercise his or
her Option within such period of time as is specified in the Award Agreement to
the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Award
Agreement).  In the absence of a specified time in the Award Agreement, the
Option will remain exercisable for twelve (12) months following the
Participant’s termination, but in no event later than the expiration of the term
of such Option as set forth in the Award Agreement.  Unless otherwise provided
by the Administrator, if on the date of termination the Participant is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will revert to the Plan.  If after termination the
Participant does not exercise his or her Option within the time specified
herein, the Option will terminate, and the Shares covered by such Option will
revert to the Plan.

(v)Death of Participant.  If a Participant dies while a Service Provider or dies
after terminating on account of Disability, the Option may be exercised
following the Participant’s death within such period of time as is specified in
the Award Agreement to the extent that the Option is vested on the date of death
(but in no event may the option be exercised later than the expiration of the
term of such Option as set forth in the Award Agreement), by the

-12-

--------------------------------------------------------------------------------

Participant’s designated beneficiary, provided such beneficiary has been
designated prior to Participant’s death in a form acceptable to the
Administrator.  If no such beneficiary has been designated by the Participant,
then such Option may be exercised by the personal representative of the
Participant’s estate or by the person(s) to whom the Option is transferred
pursuant to the Participant’s will or in accordance with the laws of descent and
distribution.  In the absence of a specified time in the Award Agreement, the
Option will remain exercisable until twelve (12) months following Participant’s
death, but in no event later than the expiration of the term of such Option as
set forth in the Award Agreement.  Unless otherwise provided by the
Administrator, if at the time of death Participant is not vested as to his or
her entire Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan.  If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.

(vi)Other Termination.  A Participant’s Award Agreement may also provide that if
the exercise of the Option following the termination of Participant’s status as
a Service Provider (other than upon the Participant’s death or Disability) would
result in liability under Section 16(b), then the Option will terminate on the
earlier of (A) the expiration of the term of the Option set forth in the Award
Agreement, or (B) the tenth (10th) day after the last date on which such
exercise would result in such liability under Section 16(b).  Finally, a
Participant’s Award Agreement may also provide that if the exercise of the
Option following the termination of the Participant’s status as a Service
Provider (other than upon the Participant’s death or Disability) would be
prohibited at any time solely because the issuance of Shares would violate the
registration requirements under the Securities Act, then the Option will
terminate on the earlier of (A) the expiration of the term of the Option or (B)
the expiration of a period of three (3) months after the termination of the
Participant’s status as a Service Provider during which the exercise of the
Option would not be in violation of such registration requirements.

8.Restricted Stock.

(a)Grant of Restricted Stock.  Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine, subject to Section 6.

(b)Restricted Stock Agreement.  Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine.  Unless the Administrator determines otherwise,
Shares of Restricted Stock will be held by the Company as escrow agent until the
restrictions on such Shares have lapsed.

(c)Accelerated Vesting on Termination of Relationship as a Service
Provider.  Notwithstanding anything herein to the contrary, if a Participant
ceases to be a Service Provider as a result of the Participant’s Disability or
death, all unvested Restricted Stock subject to time-based vesting will become
fully vested.

-13-

--------------------------------------------------------------------------------

(d)Transferability.  Except as provided in this Section 8, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.

(e)Other Restrictions.  The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.

(f)Removal of Restrictions.  Except as otherwise provided in this Section 8,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction.  The Administrator, in its discretion, may accelerate
the time at which any restrictions will lapse or be removed, subject to Section
6.  

(g)Voting Rights.  During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.

(h)Dividends and Other Distributions.  During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement; provided, however that such dividends
and distributions will be subject to the same restrictions on transferability
and forfeitability (as applicable) as the Shares of Restricted Stock with
respect to which they were paid, and the Company will hold such dividends and
distributions until the restrictions on the Shares of Restricted Stock with
respect to which they were paid have lapsed.

(i)Return of Restricted Stock to Company.  On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.

(j)Section 162(m) Performance Restrictions.  For purposes of qualifying grants
of Restricted Stock as “performance-based compensation” under Section 162(m) of
the Code, the Administrator, in its discretion, may set restrictions based upon
the achievement of Performance Goals.  The Performance Goals will be set by the
Administrator on or before the Determination Date.  In granting Restricted Stock
which is intended to qualify under Section 162(m) of the Code, the Administrator
will follow any procedures determined by it from time to time to be necessary or
appropriate to ensure qualification of the Award under Section 162(m) of the
Code (e.g., in determining the Performance Goals).

9.Restricted Stock Units.

(a)Grant.  Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator, subject to Section 6.  Each Restricted
Stock Unit grant will be evidenced by an Award Agreement that will specify such
other terms and conditions as the Administrator, in its sole discretion, will
determine, including all terms, conditions, and restrictions related to the
grant, the number of Restricted Stock Units and the form of payout, which,
subject to Section 9(c), may be left to the discretion of the Administrator.  

-14-

--------------------------------------------------------------------------------

(b)Vesting Criteria and Other Terms.  The Administrator will set vesting
criteria in its discretion (subject to Section 6), which, depending on the
extent to which the criteria are met, will determine the number of Restricted
Stock Units that will be paid out to the Participant.  The Administrator may set
vesting criteria based upon the achievement of Company-wide, divisional,
business unit, or individual goals (including, but not limited to, continued
employment or service), applicable federal or state securities laws or any other
basis determined by the Administrator in its discretion.  After the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any restrictions for such Restricted Stock Units, subject to Section 6.  

(c)Accelerated Vesting on Termination of Relationship as a Service
Provider.  Notwithstanding anything herein to the contrary, if a Participant
ceases to be a Service Provider as a result of the Participant’s Disability or
death, all unvested Restricted Stock Units subject to time-based vesting will
become fully vested.

(d)Earning Restricted Stock Units.  Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as specified in
the Award Agreement.  

(e)Form and Timing of Payment.  Payment of earned Restricted Stock Units will be
made as soon as practicable after the date(s) set forth in the Award
Agreement.  The Administrator, in its sole discretion, may pay earned Restricted
Stock Units in cash, Shares, or a combination thereof.  Shares represented by
Restricted Stock Units that are fully paid in cash again will be available for
grant under the Plan.  

(f)Rights as a Stockholder.  If any earned Restricted Stock Units are to be paid
in Shares, then until the Shares are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
stockholder will exist with respect to such Shares, notwithstanding the vesting
of the Restricted Stock Units.  No adjustment will be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as provided in Section 16 of the Plan.

(g)Cancellation.  On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.

(h)Section 162(m) Performance Restrictions.  For purposes of qualifying grants
of Restricted Stock Units as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals.  The Performance
Goals will be set by the Administrator on or before the Determination Date.  In
granting Restricted Stock Units which are intended to qualify under
Section 162(m) of the Code, the Administrator will follow any procedures
determined by it from time to time to be necessary or appropriate to ensure
qualification of the Award under Section 162(m) of the Code (e.g., in
determining the Performance Goals).

-15-

--------------------------------------------------------------------------------

10.Stock Appreciation Rights.  

(a)Grant of Stock Appreciation Rights.  Subject to the terms and conditions of
the Plan, a Stock Appreciation Right may be granted to Service Providers at any
time and from time to time as will be determined by the Administrator, in its
sole discretion.  

(b)Number of Shares.  The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Participant,
subject to Section 6.

(c)Exercise Price and Other Terms.  The Administrator, subject to the provisions
of the Plan, will have complete discretion to determine the terms and conditions
of Stock Appreciation Rights granted under the Plan, provided, however, that the
exercise price will be not less than 100% of the Fair Market Value of a Share on
the date of grant and vesting terms will be subject to Section 6.

(d)Stock Appreciation Right Agreement.  Each Stock Appreciation Right grant will
be evidenced by an Award Agreement that will specify the exercise price, the
term of the Stock Appreciation Right, the conditions of exercise, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.

(e)Accelerated Vesting on Termination of Relationship as a Service
Provider.  Notwithstanding anything herein to the contrary, if a Participant
ceases to be a Service Provider as a result of the Participant’s Disability or
death, all unvested Stock Appreciation Rights subject to time-based vesting will
become fully vested.

(f)Expiration of Stock Appreciation Rights.  A Stock Appreciation Right granted
under the Plan will expire upon the date determined by the Administrator, in its
sole discretion, and set forth in the Award Agreement; provided, however, that
the term will be no more than ten (10) years from the date of grant
thereof.  Notwithstanding the foregoing, the rules of Section 7(d) also will
apply to Stock Appreciation Rights.

(g)Payment of Stock Appreciation Right Amount.  Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:

(i)The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

(ii)The number of Shares with respect to which the Stock Appreciation Right is
exercised.

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

-16-

--------------------------------------------------------------------------------

11.Performance Units and Performance Shares.

(a)Grant of Performance Units/Shares.  Performance Units and Performance Shares
may be granted to Service Providers at any time and from time to time, as will
be determined by the Administrator, in its sole discretion.  The Administrator
will have complete discretion in determining the number of Performance
Units/Shares granted to each Participant, subject to Section 6.

(b)Value of Performance Units/Shares.  Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant.  Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.

(c)Performance Objectives and Other Terms.  The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers.  Each Award of Performance Units/Shares will be evidenced by an Award
Agreement that will specify the Performance Period, and such other terms and
conditions as the Administrator, in its sole discretion, will determine.  The
Administrator may set performance objectives based upon the achievement of
Company-wide, divisional, business unit or individual goals (including, but not
limited to, continued employment or service), applicable federal or state
securities laws, or any other basis determined by the Administrator in its
discretion.

(d)Earning of Performance Units/Shares.  After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives or other vesting provisions have been
achieved.  After the grant of a Performance Unit/Share, the Administrator, in
its sole discretion, may reduce or waive any performance objectives or other
vesting provisions for such Performance Unit/Share, subject to Section 6.

(e)Form and Timing of Payment of Performance Units/Shares.  Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period.  The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.

(f)Rights as a Stockholder.  If any earned Performance Units/Shares are to be
paid in Shares, then until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder will exist with respect to such Shares, notwithstanding the
vesting of the Performance Units/Shares.  No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 16 of the Plan.

-17-

--------------------------------------------------------------------------------

(g)Cancellation of Performance Units/Shares.  On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.

(h)Section 162(m) Performance Restrictions.  For purposes of qualifying grants
of Performance Units/Shares as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals.  The Performance
Goals will be set by the Administrator on or before the Determination Date.  In
granting Performance Units/Shares which are intended to qualify under
Section 162(m) of the Code, the Administrator will follow any procedures
determined by it from time to time to be necessary or appropriate to ensure
qualification of the Award under Section 162(m) of the Code (e.g., in
determining the Performance Goals).

12.Performance-Based Compensation Under Code Section 162(m).

(a)General.  If the Administrator, in its discretion, decides to grant an Award
intended to qualify as “performance-based compensation” under Code Section
162(m), the provisions of this Section 12 will control over any contrary
provision in the Plan; provided, however, that the Administrator may in its
discretion grant Awards that are not intended to qualify as “performance-based
compensation” under Section 162(m) of the Code to such Participants that are
based on Performance Goals or other specific criteria or goals but that do not
satisfy the requirements of this Section 12.

(b)Performance Goals.  The granting and/or vesting of Awards of Restricted
Stock, Restricted Stock Units, Performance Shares and Performance Units and
other incentives under the Plan may be made subject to the attainment of
performance goals relating to one or more business criteria within the meaning
of Code Section 162(m) and may provide for a targeted level or levels of
achievement (“Performance Goals”) including cash flow; cash flow from
operations; total earnings; earnings per share, diluted or basic; earnings per
share from continuing operations, diluted or basic; earnings before interest and
taxes; earnings before interest, taxes, depreciation, and amortization; earnings
from operations; net asset turnover; inventory turnover; capital expenditures;
net earnings; operating earnings; gross or operating margin; profit margin,
debt; working capital; return on equity; return on net assets; return on total
assets; return on capital; return on investment; return on sales; net or gross
sales; market share; economic value added; cost of capital; change in assets;
expense reduction levels; debt reduction; productivity; new product
introductions; delivery performance; safety record; stock price; and total
stockholder return.  Any Performance Goals may be used to measure the
performance of the Company as a whole or, except with respect to stockholder
return metrics, to a region, business unit, affiliate or business segment, and
may be measured either on an absolute basis, a per share basis or relative to a
pre-established target, to a previous period’s results or to a designated
comparison group, and, with respect to financial metrics, which may be
determined in accordance with United States Generally Accepted Accounting
Principles (“GAAP”), in accordance with accounting principles established by the
International Accounting Standards Board (“IASB Principles”) or which may be
adjusted when established to either exclude any items otherwise includable under
GAAP or under IASB Principles or include any items otherwise excludable under
GAAP or under IASB Principles.  The Performance Goals may differ from
Participant to Participant and from Award to Award.  Prior to the Determination
Date, the Administrator will determine whether any significant element(s) will

-18-

--------------------------------------------------------------------------------

be included in or excluded from the calculation of any Performance Goal with
respect to any Participant.  

(c)Procedures.  To the extent necessary to comply with the performance-based
compensation provisions of Code Section 162(m), with respect to any Award
granted subject to Performance Goals, within the first twenty-five percent (25%)
of the Performance Period, but in no event more than ninety (90) days following
the commencement of any Performance Period (or such other time as may be
required or permitted by Code Section 162(m)), the Administrator will, in
writing, (i) designate one or more Participants to whom an Award will be made,
(ii) select the Performance Goals applicable to the Performance Period, (iii)
establish the Performance Goals, and amounts of such Awards, as applicable,
which may be earned for such Performance Period, and (iv) specify the
relationship between Performance Goals and the amounts of such Awards, as
applicable, to be earned by each Participant for such Performance
Period.  Following the completion of each Performance Period, the Administrator
will certify in writing whether the applicable Performance Goals have been
achieved for such Performance Period.  In determining the amounts earned by a
Participant, the Administrator will have the right to reduce or eliminate (but
not to increase) the amount payable at a given level of performance to take into
account additional factors that the Administrator may deem relevant to the
assessment of individual or corporate performance for the Performance Period.  A
Participant will be eligible to receive payment pursuant to an Award for a
Performance Period only if the Performance Goals for such period are achieved.  

(d)Additional Limitations.  Notwithstanding any other provision of the Plan, any
Award which is granted to a Participant and is intended to constitute qualified
performance based compensation under Code Section 162(m) will be subject to any
additional limitations set forth in the Code (including any amendment to Section
162(m)) or any regulations and ruling issued thereunder that are requirements
for qualification as qualified performance-based compensation as described in
Section 162(m) of the Code, and the Plan will be deemed amended to the extent
necessary to conform to such requirements.

13.Leaves of Absence/Transfer Between Locations.  Awards will be subject to any
Company leave of absence policy as the Company may adopt or amend from time to
time.  A Participant will not cease to be an Employee in the case of (i) any
leave of absence approved by the Company or (ii) transfers between locations of
the Company or between the Company, its Parent, or any Subsidiary.  For purposes
of Incentive Stock Options, no such leave may exceed three (3) months, unless
reemployment upon expiration of such leave is guaranteed by statute or
contract.  If reemployment upon expiration of a leave of absence approved by the
Company is not so guaranteed, then six (6) months following the first (1st) day
of such leave any Incentive Stock Option held by the Participant will cease to
be treated as an Incentive Stock Option and will be treated for tax purposes as
a Nonstatutory Stock Option.

14.Dividend Equivalents.  The Administrator, in its discretion, may provide in
the Award Agreement evidencing any Award (other than Options and Stock
Appreciation Rights) that the Participant will be entitled to receive Dividend
Equivalents with respect to the payment of cash dividends on Shares having a
record date prior to the date on which the Awards are settled or forfeited.  The
Dividend Equivalents, if any, will be credited to an Award in such manner and
subject to such terms and conditions as determined by the Administrator in its
sole

-19-

--------------------------------------------------------------------------------

discretion subject to the provisions of this Section 14; provided, however that
Dividend Equivalents will be subject to the same vesting provisions as the
Awards to which they relate and while amounts may accrue while the Dividend
Equivalent is unvested, the amounts payable with respect to Dividend Equivalents
will not be paid before the Dividend Equivalent or the Award to which it relates
vests.  In the event of a dividend or distribution paid in Shares or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 17, appropriate adjustments will be made to the
Participant’s Award and the associated Dividend Equivalent so that it represents
the right to receive upon settlement any and all new, substituted or additional
securities or other property (other than normal cash dividends) to which the
Participant would be entitled by reason of the consideration issuable upon
settlement of the Award, and all such new, substituted or additional securities
or other property will be immediately subject to the same vesting and settlement
conditions as are applicable to the Award.  Dividend Equivalents will be subject
to the same Fiscal Year limits applicable to the underlying Award as set forth
in Section 6(d).

15.Transferability of Awards.  Unless determined otherwise by the Administrator,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant.  If the Administrator makes an Award transferable, such
Award will contain such additional terms and conditions as the Administrator
deems appropriate.

16.Adjustments; Dissolution or Liquidation; Change in Control.

(a)Adjustments.  In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, and the numerical Share
limits in Sections 3 and 6(d) of the Plan.  

(b)Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed
transaction.  To the extent it previously has not been exercised, an Award will
terminate immediately prior to the consummation of such proposed action.

(c)Change in Control.  In the event of a Change in Control, each outstanding
Award will be treated as the Administrator determines, including, without
limitation, that (i) Awards may be assumed, or substantially equivalent Awards
will be substituted, by the acquiring or succeeding corporation (or an affiliate
thereof) with appropriate adjustments as to the number and kind of shares and
prices; (ii) upon written notice to a Participant, that the Participant’s Awards
will terminate upon or immediately prior to the consummation of such Change in
Control; (iii) outstanding Awards will vest and become exercisable, realizable,
or payable, or restrictions applicable to an Award will lapse, in whole or in
part prior to or upon consummation of such

-20-

--------------------------------------------------------------------------------

Change in Control, and, to the extent the Administrator determines, terminate
upon or immediately prior to the effectiveness of such merger or Change in
Control; (iv) (A) the termination of an Award in exchange for an amount of cash
and/or property, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights as of the
date of the occurrence of the transaction (and, for the avoidance of doubt, if
as of the date of the occurrence of the transaction the Administrator determines
in good faith that no amount would have been attained upon the exercise of such
Award or realization of the Participant’s rights, then such Award may be
terminated by the Company without payment), or (B) the replacement of such Award
with other rights or property selected by the Administrator in its sole
discretion; or (v) any combination of the foregoing.  In taking any of the
actions permitted under this Section 16(c), the Administrator will not be
required to treat all Awards similarly in the transaction.

In the event that the successor corporation does not assume or substitute for
the Award (or portion thereof), the Participant will fully vest in and have the
right to exercise such outstanding Option and Stock Appreciation Right,
including Shares as to which such Award would not otherwise be vested or
exercisable, all restrictions on such Restricted Stock and Restricted Stock
Units will lapse, and, with respect to such Awards with performance-based
vesting, all performance goals or other vesting criteria will be deemed achieved
at one hundred percent (100%) of target levels and all other terms and
conditions met. In addition, if an Option or Stock Appreciation Right is not
assumed or substituted in the event of a merger or Change in Control, the
Administrator will notify the Participant in writing or electronically that such
Option or Stock Appreciation Right will be exercisable for a period of time
determined by the Administrator in its sole discretion, and the Option or Stock
Appreciation Right will terminate upon the expiration of such period.

For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, Performance Unit or Performance Share, for each Share
subject to such Award, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.  

(d)Outside Director Awards.  With respect to Awards granted to an Outside
Director, in the event of a Change in Control, the Participant will fully vest
in and have the right to exercise Options and/or Stock Appreciation Rights as to
all of the Shares underlying such Award, including those Shares which otherwise
would not be vested or exercisable, all restrictions on Restricted Stock and
Restricted Stock Units will lapse, and, with respect to Awards with
performance-based vesting, all performance goals or other vesting criteria will
be deemed achieved at one hundred percent (100%) of target levels and all other
terms and conditions met.

-21-

--------------------------------------------------------------------------------

17.Tax.

(a)Withholding Requirements.  Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof) or such earlier time as any tax
withholding obligations are due, the Company will have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy federal, state, local, foreign or other taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).  

(b)Withholding Arrangements.  The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable Shares having a fair market value equal to the minimum
statutory amount required to be withheld, (iii) delivering to the Company
already-owned Shares having a fair market value equal to the statutory amount
required to be withheld, provided the delivery of such Shares will not result in
any adverse accounting consequences, as the Administrator determines in its sole
discretion, or (iv) selling a sufficient number of Shares otherwise deliverable
to the Participant through such means as the Administrator may determine in its
sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld.  Notwithstanding the foregoing, the Administrator may
permit withholding in excess of the minimum statutory amount, provided such
withholding does not result in any adverse accounting consequences, as the
Administrator determines in its sole discretion.  The amount of the withholding
requirement will be deemed to include any amount which the Administrator agrees
may be withheld at the time the election is made, not to exceed the amount
determined by using the maximum federal, state or local marginal income tax
rates applicable to the Participant with respect to the Award on the date that
the amount of tax to be withheld is to be determined.  

(c)Compliance With Code Section 409A.  Awards will be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Code Section 409A such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Code Section 409A, except as otherwise determined in the sole
discretion of the Administrator.  The Plan and each Award Agreement under the
Plan is intended to meet the requirements of Code Section 409A and will be
construed and interpreted in accordance with such intent, except as otherwise
determined in the sole discretion of the Administrator.  To the extent that an
Award or payment, or the settlement or deferral thereof, is subject to Code
Section 409A, the Award will be granted, paid, settled or deferred in a manner
that will meet the requirements of Code Section 409A, such that the grant,
payment, settlement or deferral will not be subject to the additional tax or
interest applicable under Code Section 409A.

18.No Effect on Employment or Service.  Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.

-22-

--------------------------------------------------------------------------------

19.Date of Grant.  The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator.  Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.

20.Term of Plan.  Subject to Section 24 of the Plan, the Plan will become
effective upon its adoption by the Board.  It will continue in effect for a term
of ten (10) years from the date adopted by the Board, unless terminated earlier
under Section 21 of the Plan.

21.Amendment and Termination of the Plan.

(a)Amendment and Termination.  The Administrator may at any time amend, alter,
suspend or terminate the Plan.  

(b)Stockholder Approval.  The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

(c)Effect of Amendment or Termination.  No amendment, alteration, suspension or
termination of the Plan will materially impair the rights of any Participant,
unless mutually agreed otherwise between the Participant and the Administrator,
which agreement must be in writing and signed by the Participant and the
Company.  Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.

22.Conditions Upon Issuance of Shares.

(a)Legal Compliance.  Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.

(b)Investment Representations.  As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

23.Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction or to complete or comply
with the requirements of any registration or other qualification of the Shares
under any state, federal or foreign law or under the rules and regulations of
the Securities and Exchange Commission, the stock exchange on which Shares of
the same class are then listed, or any other governmental or regulatory body,
which authority, registration, qualification or rule compliance is deemed by the
Company’s counsel to be necessary or advisable for the issuance and sale of any
Shares hereunder, will relieve the Company of any liability in respect of the
failure to issue or sell such Shares as to which such requisite authority,
registration, qualification or rule compliance will not have been obtained.

-23-

--------------------------------------------------------------------------------

24.Stockholder Approval.  The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board.  Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.

-24-